[Cite as State v. Carter, 2022-Ohio-91.]




                                IN THE COURT OF APPEALS OF OHIO
                                   SECOND APPELLATE DISTRICT
                                       MONTGOMERY COUNTY

 STATE OF OHIO                                    :
                                                  :
          Plaintiff-Appellee                      :   Appellate Case No. 29091
                                                  :
 v.                                               :   Trial Court Case No. 2020-CR-2814
                                                  :
 CHRISTOPHER CARTER                               :   (Criminal Appeal from
                                                  :   Common Pleas Court)
          Defendant-Appellant                     :
                                                  :

                                             ...........

                                             OPINION

                              Rendered on the 14th day of January, 2022.

                                             ...........

MATHIAS H. HECK, JR., by HEATHER N. KETTER, Atty. Reg. No. 0084470, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

MATTHEW M. SUELLENTROP, Atty. Reg. No. 0089655, 6 North Main Street, Suite 400,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                           .............

DONOVAN, J.
                                                                                        -2-


       {¶ 1} Christopher Carter appeals from his conviction, following a no contest plea,

to one count of aggravated possession of drugs, in violation of R.C. 2925.11(A), a felony

of the second degree. The trial court sentenced Carter to a mandatory indefinite term of

a minimum of two years and a maximum of three years. We will affirm the judgment of

the trial court.

       {¶ 2} Carter was indicted on November 13, 2020, and he pled not guilty. He filed

a motion to suppress on December 9, 2020. The trial court held a hearing on the motion

on January 8, 2021.

       {¶ 3} At the hearing, Dayton Police Officer Josh Erwin testified that on September

9, 2020, he was on routine patrol in a marked cruiser as part of a two-man crew with

Officer Sean Gallagher, when the officers received a “ShotSpotter alert.”            Erwin

explained that ShotSpotter is a system used to detect gunfire, by means of microphones,

in the area of the North Main Street Corridor; the system provides a 25 meter (or 82-foot)

“radius” to check after shots are detected. Erwin stated that ShotSpotter alerts are

conveyed in three ways: via dispatch, an application on officers’ phones, and/or cruiser

computers. Erwin stated that less than 30 seconds elapse between the shots being

detected and the alert being issued. He stated that his knowledge of ShotSpotter was

limited to his use of the system as a patrol officer.

       {¶ 4} Erwin stated that on September 9, 2020, he was alerted first on his phone

and then by dispatch when the gunfire was detected; the ShotSpotter alert provided

information about “the location, the time, and how many rounds” had been fired.

Regarding the location, Erwin stated that an alert provides the closest address to the

center of the radius. Erwin testified that, in his past experience with ShotSpotter, he had
                                                                                          -3-


“recovered firearms off individuals” who were immediately in the radius area or were

leaving the area.

       {¶ 5} According to Erwin, upon receiving the alert on September 9, he and

Gallagher responded to the designated address, 59 Cambridge Avenue, in less than four

minutes; while en route, the officers did not observe any vehicles leaving the area or

anything unusual. Erwin stated that they observed Carter “walking east away from the

area of 55 Cambridge Avenue,” on the north side of the road, which is the same side of

the road as 59 Cambridge, at about 12:45 a.m.            He stated that 55 Cambridge is

approximately 50 feet from 59 Cambridge. Erwin stated that the officers did not observe

anyone else in the area, any motor vehicle traffic, or any activity on any adjacent property.

       {¶ 6} Erwin testified that, as he and Gallagher were traveling down Cambridge,

they saw Carter walking from the immediate area of 55 Cambridge, and they stopped him

in front of 41 Cambridge. Carter told the officers that he was coming from a friend’s

home at 55 Cambridge, but he was unable to provide the friend’s name. According to

Erwin, Off. Gallagher performed a pat down of Carter at that point in time, to ensure he

had no weapons; during the pat down, Gallagher located methamphetamine on Carter’s

person. Carter was then handcuffed, placed in the rear seat of the cruiser, and read his

rights. According to Erwin, after the officers spoke with Carter, they transported him to

another cruiser, and he was taken to jail.      Erwin identified as State’s Exhibit 1 the

ShotSpotter response policy of the Dayton Police Department.

       {¶ 7} With regard to Carter’s demeanor during their interaction, Erwin stated that

Carter’s “right side was canted away from us,” meaning that he was turned away from the

officers and the officers “were unable to observe anything on his right side.” This was
                                                                                          -4-


noteworthy to Erwin because of a concern for firearms, which people “will tuck * * * in their

waistband or have * * * in their pocket or one hip.”

       {¶ 8} On cross-examination, Erwin described the area around 59 Cambridge

Avenue as a residential area.      He stated that the officers had never arrived at 59

Cambridge because they stopped Carter at 41 Cambridge, which was one the same

block. He acknowledged that he had responded to ShotSpotter alerts in the past which

had not resulted in finding any firearms.      Erwin stated that, when he received the

ShotSpotter dispatch, he did not receive any information about any potential suspects or

any physical descriptions of suspects. Erwin also did not hear gunfire himself, and when

he observed Carter, Carter was casually walking and did not appear to be fleeing. Erwin

testified that he did not observe any kind of weapon or contraband on Carter’s person,

although he could not see Carter’s right side. Erwin testified that he had had no prior

interaction with or knowledge of Carter and that he did not approach Carter, but remained

by his cruiser on the passenger side, 20 feet from Carter. Erwin stated that Carter had

been in the proximity of 59 Cambridge Avenue when the officers first observed him, and

because very little time had passed since the alert, the officers believed Carter could have

possibly been the shooter. In response to questions by the court, Erwin stated that

Carter was walking east and he and Gallagher were traveling west when Carter was

observed.

       {¶ 9} Officer Gallagher testified that on September 9, 2020, he was driving the

cruiser, and Erwin was in the passenger seat. In describing the ShotSpotter system,

Gallagher testified that “whenever a ShotSpotter alert goes off, it pops up as a notification

on your phone” and gives the location that the shots came from with a certain radius and
                                                                                           -5-


the number of shots fired.         Gallagher stated that, when the officers pulled onto

Cambridge, he observed Carter “walking east toward Salem Avenue from the general

area of that Shotspotter.” Gallagher stated that he had not heard any gunshots. He

also stated that he did not observe anyone other than Carter in the area. Gallagher

testified that, when the officers started talking to Gallagher, his voice was “shaking” and

Gallaher was “obviously” nervous.           After Erwin initially spoke to Carter, Gallagher

performed a pat down “[d]ue to the likelihood of him being in the area at that time of a

ShotSpotter, likelihood of him having a firearm”; “it was a safety issue.”

       {¶ 10} Gallagher stated that, during the pat down, he located around 56 grams of

methamphetamine. He described the pat down procedure as follows:

              So during my pat down, I started - - I always start at the waistband

       because that’s typically the - - that’s the most likely place somebody is going

       to conceal their firearm, and then I’ll check - - I’ll go down to pockets and

       obviously go all the way down to their ankle. Once I did the left side, I

       always go to the right side. Upon that, I felt the - - it was - - it was packaged

       very tight. A glasslike substance. It’s very hard. And it was packaged

       like a baseball. And he was wearing mesh basketball shorts, and it was

       just - - it was just sticking right out.

       {¶ 11} Gallagher testified that, based on his training and experience, it was readily

apparent to him that the substance was a narcotic. He testified that he believed the

substance to be methamphetamine prior to removing it from Carter’s pocket. Gallagher

stated that he placed Carter in handcuffs and removed the substance from his pocket.

On cross-examination, Gallagher testified that ShotSpotter alerts typically are received
                                                                                            -6-


very quickly, like within 30 seconds, and that he did not received information from the

alert or from dispatch about a specific house or apartment; “just what the ShotSpotter

application notified [him] of.” When the officers stopped their cruiser about 40 to 50 feet

from Carter, they had a good view of him on the sidewalk but did not see any contraband

or weapons on is person.         During the pat down, after feeling a lump, Gallagher

“immediately recognized” the hard, “glassy substance” as methamphetamine from how it

felt and how it was packaged. Gallagher testified that he did not suspect the object to

be a weapon and that he immediately pulled it out of Carter’s pocket. Gallagher testified

that, in responding to ShotSpotter alerts in the past, he had sometimes found a firearm

and sometimes not.

       {¶ 12} Gallagher stated that at the time of the stop it “was dark, but there were

street lights”; the officers did not employ their overhead lights or siren in the course of the

stop. On redirect examination, Gallagher testified that Carter had been “very nervous”

during the encounter and his body was shaking when he was asked to raise his arms.

Gallagher also described Carter’s body “canting away” from the officers, which Gallagher

described as “a nervous tendency that he might be trying to conceal something.”

       {¶ 13} At the conclusion of Gallagher’s testimony, the suppression hearing was

continued to January 19, 2021, so that the State could obtain “a digital witness * * * to

perhaps illuminate some of these issues” with the ShotSpotter system. However, the

State was unable to produce such a witness on that date. The ShotSpotter response

policy of the Dayton Police Department (State’s Exhibit 1) was admitted into evidence

without objection.

       {¶ 14} After the hearing, Carter filed a memorandum in support of his motion to
                                                                                            -7-


suppress, in which he asserted that the officer’s pat down in this situation had constituted

a Terry stop, and that the officer had not had a reasonable suspicion to stop, detain, and

search him. Carter cited Florida v. L.J., 529 U.S. 266, 120 S.Ct. 1375, 146 L.Ed.2d 254

(2000), which held that an anonymous tip that a person was carrying a gun was, without

more, insufficient to justify a police officer's stop and frisk of that person. Carter asserted

that this matter involved “significantly less reasonable suspicion than an anonymous tip,”

contending that “in this case there was no evidence * * * that [Carter] had committed, was

committing, or was about to commit a crime”; he “was simply walking in an area where a

gunshot may or may not have occurred.”

       {¶ 15} In its decision overruling Carter’s motion to suppress, the court noted that

Carter had argued that the officers lacked a reasonable, articulable suspicion for the stop,

that a pat down is limited to a search for weapons, and that Gallagher could not have

considered the methamphetamine to be a weapon justifying its removal from his pocket.

On these issues, the court found as follows:

              The court finds the officers had reasonable suspicion to conduct a

       pat down of Carter based on the totality of the circumstances at the time of

       the initial encounter.    The specific and articulable facts which, taken

       together, reasonably warranted the intrusion made on Carter [sic]. Carter

       was the only person in the area of and was seen by the officers walking

       away from the location that the ShotSpotter system identified as that from

       which the shots had been fired; the officers arrived within four minutes of

       the ShotSpotter alert in the area of 59 Cambridge. Contrary to Carter’s

       assertions, the ShotSpotter alert system is not akin to an anonymous tip.
                                                                                   -8-


Instead, the system represents advanced technology at the disposal of law

enforcement officers, which can detect shots fired and then triangulate to

the closest street address to the location of the fired shots.         Carter’s

movements, particularly his “canting” away from the officers, the lateness

of the hour and the dark conditions also contribute to the totality of the

circumstances warranting the intrusion upon Carter. Given the totality of

the circumstances, the officers were justified in their investigatory stop of

Defendant and the officers possessed a reasonable suspicion that

Defendant was engaged in the shot that alerted them. The officers were

justified in their belief that Defendant was armed and presently dangerous

and considering the objective standard required by Terry [v. Ohio, 392 U.S.

1, 44 O.O.2d 383, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)] and based upon

the totality of the circumstances the officers acted properly in conducting a

protective pat down of Defendant. The court further finds that a reasonably

prudent person in the circumstances encountered by the officers would

have been warranted in the belief that his safety or that [of] others was in

danger.

       The court must next consider whether the officers exceeded the

scope outlined under Terry. The court notes an officer need not ignore

non-threatening items that are felt during the course of a lawful Terry pat

down. Further, the officer may seize immediately apparent contraband

that is a result of the pat down. * * * In the present case, Officer Gallag[h]er

felt a tightly packed, glassy substance on the right side of the Defendant
                                                                                         -9-


      while conducting an open-hand pat-down.            Based on his training and

      experience, it was immediately apparent to Officer Gallagher the substance

      he felt was methamphetamine. Although Officer Gallagher did not locate

      a weapon while searching Defendant, he was not required to ignore the

      glassy substance because he had a reasonable suspicion to perform the

      pat down and because Officer Gallagher was not required to ignore the

      glassy    substance     that   was    immediately     apparent     to   him   as

      methamphetamine, the item was not seized in violation of Defendant’s

      Fourth Amendment rights.

      {¶ 16} After the trial court overruled the motion to suppress. Carter entered his plea

of no contest, was found guilty, and was sentenced.

      {¶ 17} Carter’s first assignment of error is set forth as follows in his brief:

               A. THE TRIAL COURT ERRED IN OVERRULING DEFENDANT-

      APPELLANT’S MOTION TO SUPPRESS.

               1. THE STOP. THE TRIAL COURT ERRED IN OVERRULING THE

      MOTION TO SUPPRESS AND FINDING THAT THERE WAS A

      REASONABLE, ARTICULABLE SUSPICION OF CRIMINAL ACTIVITY

      FOR      AN   INVESTIGATORY          STOP    OF DEFENDANT-APPELLANT

      CARTER.

               2. THE PROTECTIVE FRISK.           THE TRIAL COURT ERRED IN

      OVERRULING THE MOTION TO SUPPRESS AND FINDING THAT

      THERE WAS AN OBJECTIVELY REASONABLE, AND PARTICULARIZED

      SUSPICION THAT CARTER WAS ARMED AND DANGEROUS.
                                                                                           -10-


               3.   THE PROTECTIVE FRISK. THE TRIAL COURT ERRED IN

       OVERRULING        THE     MOTION       TO    SUPPRESS        BECAUSE       THE

       PROTECTIVE FRISK UNLAWFULLY EXCEEDED A LIMITED FRISK FOR

       WEAPONS.

       {¶ 18} Carter asserts that the trial court’s factual findings were not supported by

competent, credible evidence and the “testimonial ‘facts’ [were] contradicted by logic and

objective reality.” According to Carter, because the “incorrect factual findings” were

“inextricably intertwined” with the court’s analysis of the totality of the circumstances, the

legal conclusions reached by the trial court were “fatally flawed.” He contends that the

trial court also erred by applying “the incorrect and/or incomplete legal standard.”

       {¶ 19} Regarding the trial court’s factual findings, Carter asserts that the trial court

“fundamentally” relied on the ShotSpotter alert received by Officers Erwin and Gallagher,

but that the court made “factual assumptions and consequential inferences” that were not

supported by the evidence. Specifically, Carter argues that the court’s determination that

ShotSpotter “represents advanced technology at the disposal of law enforcement officers”

shows that the court gave “dispositive weight” afforded to the ShotSpotter evidence and

made it the foundation for the court’s “entire legal conclusion.”

       {¶ 20} Carter argues that while the officers testified regarding their experience with

ShotSpotter, there was no evidence presented concerning the reliability of this “advanced

technology.”    Carter asserts that ShotSpotter is a “sophisticated system” that “also

requires routine maintenance and calibration,” and that reports generated by ShotSpotter

“include a disclaimer that ‘data provided should be corroborated with other evidentiary

sources such as witness statements.’ ” According to Carter, “[u]nequivocally, the
                                                                                         -11-


testimony in this case relied upon ShotSpotter.”

      {¶ 21} Carter further asserts:

             The trial court failed in its threshold gatekeeping obligation. The trial

      court erred in partly basing its motion to suppress decision upon technology

      that lacked an adequate foundation. The testimony of Officers Erwin and

      Gallagher relied upon ShotSpotter technology.          Their response to the

      ShotSpotter alert, their decision-making process, their perception, and their

      ultimate act of stopping and frisking Mr. Carter were all based upon

      ShotSpotter. The State failed to offer any evidence that ShotSpotter was

      accurate or reliable. The State failed to introduce evidence of the specific

      ShotSpotter alert in this case. Without this basic foundation, the trial court

      could not properly make any factual determinations based upon that

      technology.

             The trial court could not rely upon testimony that ShotSpotter

      triangulates gunshots. Without a sufficient foundation, there [was] no basis

      to state that it was even a gunshot that was detected on September 9, 2020

      at approximately 12:40 a.m. It could have been a car back-firing. It could

      have been fireworks. It could have been a transponder explosion. It could

      have been a car accident nearby.

      {¶ 22} Carter argues that, without any basic foundation about the technology, the

address provided via the ShotSpotter alert was meaningless, and Carter’s presence in

the area of the reported alert was also meaningless in analyzing reasonable suspicion.

Carter asserts that Officer Erwin testified that the reason for the stop of Carter was his
                                                                                         -12-


proximity to the address provided by ShotSpotter, and because this testimony is based

upon a technology that had no evidentiary foundation in the record, the trial court should

have disregarded the testimony and “assigned it zero weight or persuasive value.”

Carter also asserts that the officers’ testimony that their previous experience in

investigating ShotSpotter alerts sometimes resulted in finding weapons and sometimes

did not, ShotSpotter provided an insufficient foundation for a belief in the presence of

weapons.

       {¶ 23} Carter argues that the “trial court’s specific factual errors are easier to

parse.” He asserts that the trial court’s factual determination that Carter was observed

walking away from the location identified by the ShotSpotter system was “simply

inaccurate,” because the Dayton police department policy regarding ShotSpotter (State’s

Exhibit 1) recognizes that the address provided by the system on “WITHIN AN AREA”

where gunshots were detected, not the specific address at which the shots were fired.

Thus, Carter’s presence a specific location – 59 Cambridge -- did not support a direct

connection between his presence at that location and the shots fired or reasonable

suspicion about him. Carter asserts that he could have been anywhere in the area

identified by ShotSpotter when the gunshots were fired four minutes prior to the officers’

arrival, and that the court’s factual finding about his location in relation to 59 Cambridge

Avenue “created a false foundation” on which it based its totality of the circumstances

analysis.

       {¶ 24} Carter also argues that it was “factually impossible” that he had “ ‘canted’

away” from the officers, because the evidence established that the officers approached

him from the opposite direction, and “people approaching from opposite directions results
                                                                                          -13-


in the right side of each individual in closer proximity.”

       {¶ 25} Regarding the trial court’s legal conclusions, Carter asserts that this case

presents an issue of first impression in Ohio and that the trial court’s resolution of it was

“erroneous and inapposite to fundamental legal principles that have consistently emerged

from analogous caselaw published to date.” Carter asserts:

              * * * First, ShotSpotter evidence, standing alone, is insufficient to

       establish reasonable suspicion of criminal activity.        Much like furtive

       movements, mere presence in a high crime area, proximity to recent

       criminal conduct, or an anonymous tip provided to law enforcement, a

       ShotSpotter alert of detected gunshots at a particular location is insufficient

       to support reasonable suspicion. * * *

              * * * Without more, a ShotSpotter alert is nothing more than

       innocuous investigative information akin to furtive movements, mere

       presence, mere proximity, and other non-criminal movements or behaviors

       that are simply part of our existence as living mobile human beings.

       ShotSpotter information is never dispositive and should be afforded no

       greater weight in analyzing the totality of the circumstances.

       {¶ 26} Carter asserts that the trial court erred in concluding, “without citation to

authority or accompanying analysis, that ‘the ShotSpotter alerts system is not akin to an

anonymous tip.’ ” According to Carter, a ShotSpotter alert is analogous to a police

dispatch: the human dispatcher answering a citizen report does the same task as

ShotSpotter, i.e., notifying officers to investigate information received. Carter argues that

the reasonableness of the suspicion created thereby depends on the source of the tip,
                                                                                         -14-


and when the source is unknown or unverifiable, it is “ ‘anonymous’ and requires

verification.”   Carter contends that ShotSpotter should be treated the same as an

anonymous tip and should require corroboration.

       {¶ 27} Carter directs our attention to In re D.W., 184 Ohio App.3d 627, 2009-Ohio-

5406, 291 N.E.2d 1114 (2d Dist. 2009), State v. Hairston, 156 Ohio St.3d 363, 2019-Ohio-

1622, 126 N.E.3d 1132,1 and State v. Nimmer, 395 Wis.2d 769, 954 N.W.2d 753 (2020).

He argues that Erwin and Gallagher “relied entirely upon the alert received from

ShotSpotter,” without independent corroboration, which was required by the ShotSpotter

policy (Exhibit 1).    He contends that the ShotSpotter alert here was akin to an

anonymous tip, which requires corroboration, citing D.W. at ¶ 17. According to Carter,

“the mere report or hearing of gunshots in an area, while indicating the possibility of

criminality afoot broadly, does not raise any individualized suspicion” that a particular

person in that area is engaged in wrongdoing.


1
  In Hairston, the Ohio Supreme Court stated in Hairston:
          Here, the cumulative facts support the conclusion that the officers had a
   reasonable suspicion to stop Hairston. First, Officer Moore personally heard the
   sound of gunshots—the gunshots were not faint and sounded close-by.
   This is not a case in which the officers relied on a radio dispatch or other
   secondhand information about shots being fired, e.g., In re D.W., 184 Ohio App.3d
   627, 2009-Ohio-5406, 921 N.E.2d 1114, ¶ 32 (2d Dist.), but one in which they heard
   and immediately reacted to the sound of nearby gunfire.
          Second, Officer Moore knew from personal experience that crime often
   occurred at night in the area where the stop took place. Officer Moore had worked
   the same beat for six years. He was familiar with drug and other criminal activity
   near the school, and he had made arrests for illegal weapons and other crimes
   there in the past. An officer's experience with criminal activity in an area and an
   area's reputation for criminal activity are factors we have found relevant to the
   reasonable-suspicion analysis. Andrews at 88, 565 N.E.2d 1271; State v. Bobo, 37
   Ohio St.3d 177, 179, 524 N.E.2d 489 (1988). Further, the stop occurred after
   dark—another circumstance we have found to be of some significance in the
   reasonable-suspicion analysis. Bobo at 179, 524 N.E.2d 489.
Id. at ¶ 11-12.
                                                                                          -15-


       {¶ 28} Carter asserts that his mere presence in the area was not enough to

establish reasonable suspicion, and that “anything could have happened” in the

intervening minutes. According to Carter, he “was merely walking casually down the

street four minutes after gunfire was purportedly detected,” but the officers did not explore

the surrounding area, and the fact that he was the only person in the area did not create

reasonable suspicion. He asserts that, as in D.W., which involved a report of shots fired,

the officers had nothing except the “tip” to permit the stop and frisk of Carter. Moreover,

the officer in D.W. responded within seconds, rather than minutes, as here.

       {¶ 29} Finally, Carter cautions that ShotSpotter technology should not be allowed

to “usurp” and “displace” the warrant requirement of the Fourth Amendment by allowing

a broad exception to the warrant requirement based on an individual’s presence in a

particular area.

       {¶ 30} In response, the State asserts that the trial court’s findings of fact were

supported by competent, credible evidence and that the officers had reasonable

articulable suspicion to conduct a lawful pat down, which led to the discovery of the drugs.

The State also points out that Carter did not object to evidence about ShotSpotter in the

trial court, and that if Carter intended to challenge the reliability of the ShotSpotter

evidence, he could have raised it or filed for a hearing pursuant to Daubert v. Merrill Dow

Pharmaceuticals, Inc., 509 U.S. 579 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993) in the trial

court. The State asserts that Carter cannot argue for the first time on appeal that the

State failed to present evidence on the reliability of ShotSpotter. The State also asserts

that the rules of evidence do not apply at a motion to suppress hearing, and there was no

requirement that the State provide any foundation as to the efficacy of the ShotSpotter
                                                                                          -16-


alert when that issue was not raised in the motion to suppress. The State argues that

“the officers provided a foundation that they were familiar with ShotSpotter, that they have

responded to ShotSpotter alerts in the past, and that in some of those instances they

have recovered firearms.”

       {¶ 31} The State contends the ShotSpotter is similar “to an identified citizen

informant”; the ShotSpotter system records the sounds so that law enforcement can go

back and listen to the recording of the shot(s) fired, an identifiable person at the

ShotSpotter center analyzes the audio data and recording to confirm the gunfire prior to

sending an alert; and the alert is issued in direct response to an emergency situation of

shots fired. According to the State, a ShotSpotter alert “has an indicia of reliability upon

which the police can reasonable rely,” and “the categorization of the informant does not

by itself determine whether the police had reasonable suspicion to stop Carter as it is just

one element in the totality of the circumstances.” According to the State, based upon

the totality of the information known to officers at the time, it was reasonable for the

officers to respond to the alert with the belief that a shot had been fired in the area of 59

Cambridge Avenue.

       {¶ 32} The State further contends that the trial court’s finding that Carter was

observed walking away from the address identified by ShotSpotter was supported by the

record: when the officers first observed Carter, he was walking on the same side of the

road as 59 Cambridge Avenue, away from that address. In other words, the State

asserts that Carter was approximately 50 feet away from 59 Cambridge Avenue and,

therefore, was within the 82-foot radius of the ShotSpotter alert.

       {¶ 33} The State argues that it was reasonable for the trial court to credit the
                                                                                        -17-


officers’ testimony that Carter “canted away” from them and that the officers thought it

was reasonable to conduct a pat down for weapons under the circumstances presented.

According to the State, upon observing Carter walking alone in the dark within the

ShotSpotter radius, the officers stopped their cruiser in the street but “made no show of

authority”; they did not have their lights or sirens on and did not block Carter’s path or

physically restrained him in any way. Rather, the officers “initiated a casual conversation

with Carter” while standing outside their cruiser, as he remained on the sidewalk. The

State asserts that Gallaher was on the driver’s side of the cruiser, 40-50 feet away from

Carter, while Erwin was on the passenger’s side, 20 feet from Carter. After this initial

contact began, the officers observed Carter acting nervously and moving in such a way

that they could not see the right side of his body.

       {¶ 34} The State asserts that the circumstances involved in the encounter created

reasonable articulable suspicion to pat Carter down for weapons, and that decision to pat

Carter down was “not based on a single determining factor, but rather the aggregate of

all facts collectively.” The State asserts that “Terry precludes the individual divide-and-

conquer analysis” upon which Carter relies because the reasonable articulable suspicion

analysis is based upon an aggregate of factors.       The State directs our attention to

Hairston.

       {¶ 35} The State argues that under “the totality of the circumstances in this case,

the officers had reasonable articulable suspicion to conduct a lawful pat down of Carter

for weapons.” Finally, the State asserts that the trial court correctly determined that the

pat down did not exceed the scope of a lawful Terry pat down.

       {¶ 36} In reply, Carter asserts that “waiver is not applicable” and the State’s
                                                                                          -18-


argument regarding Daubert is “irrelevant” because “extending Daubert to a criminal

Motion to Suppress does not comport with typical criminal discovery under Ohio Criminal

Rule 16. * * * Motions to suppress are categorically different and lack the formalities of

trial testimony under Daubert.”

       {¶ 37} Carter further argues that he did not waive his argument regarding the

reliability of ShotSpotter by failing to object, because there “was never a practical

opportunity” to object.   According to Carter, “ShotSpotter technology is still new to the

courts” and must be found to be reliable, but the trial court “implicitly and improperly took

judicial notice of ShotSpotter’s reliability,” which was unsupported by the record. Carter

argues that the issue of ShotSpotter’s reliability was “a fundamental and overarching

issue,” that the trial court was obligated to make factual findings and conclusions of law

based only upon proper and reliable evidence, and that the evidence here was

“unreliable, suspect, or questionable.”

       {¶ 38} Carter asserts that the trial court weighed Carter’s alleged canting “heavily

against Carter and necessarily relied upon the corroborating testimony of Officer

Gallagher. But, according to Carter, Gallagher’s testimony did not corroborate Erwin’s

testimony about the canting and “reveals what really happened” in the case. Carter

explains:

              * * * Ofc. Gallagher does not immediately testify to any “canting”

       behavior.    This is important. If Carter were “canting” his body with such

       painstaking effort that a reasonable officer would suspect active

       concealment of contraband, then this unnatural physical movement by Mr.

       Carter would certainly raise alarm bells. A reasonable officer would focus
                                                                                        -19-


      their immediate attention on the “canting.”     A reasonable officer would

      immediately recognize such conduct in the performance of their duties

      because, impliedly, “canting” is not a common or natural movement.

      Persons “cant” when they are actively concealing something.                 A

      reasonable officer would, therefore, attribute great significance to such

      evasive behavior. * * * Ofc. Gallagher’s testimony leaves serious questions

      about whether Carter was canting his body. If Carter was not canting his

      body, reasonable suspicion is unsupported by the remaining facts and

      circumstances.

      {¶ 39} Carter notes that, on direct examination, Gallagher made no reference to

canting or having an obstructed view of Carter’s body.          However, upon re-direct

examination, “the State extracted the well-rehearsed script of law enforcement” in which

Gallagher “conveniently recalled additional and critical facts” related to the canting and

Carter’s nervous behavior.    Carter asserts that, without Gallagher’s timely recollection

of “canting,” the facts, factors, and circumstances relied upon to establish reasonable

suspicion were doubtful. Carter asserts that because his “purported canting” was a

critical and weighty factor to the trial court’s factual findings and legal analysis, which

should not have been credited, the remaining facts and the totality of the circumstances

did not objectively support the existence of a reasonable suspicion.

      {¶ 40} Finally, Carter asserts that the “facts of this case are broadly analogous to

Nimmer, 395 Wis.2d 769, 954 N.W.2d 753, but “are less substantial” than those in

Nimmer, so this Court should find that no reasonable suspicion existed at the time Carter

was placed in investigatory detention.
                                                                                         -20-


      {¶ 41} This Court has noted:

             When reviewing a motion to suppress, we must accept the trial

      court's findings of fact, if they are supported by competent, credible

      evidence.     State v. Love, 2d Dist. Montgomery No. 23902, 2011-Ohio-

      1287. In ruling on a motion to suppress, “the trial court assumes the role

      of the trier of fact, and, as such, is in the best position to resolve questions

      of fact and evaluate the credibility of the witnesses.” State v. Retherford,

      93 Ohio App.3d 586, 592, 639 N.E.2d 498 (2d Dist.1994), citing State v.

      Clay, 34 Ohio St.2d 250, 298 N.E.2d 137 (1973). The credibility of the

      evidence was for the trial court to determine, because it heard the evidence

      directly. State v. Olson, 2d Dist. Montgomery No. 25452, 2013-Ohio-4403,

      ¶ 11, citing State v. Myles, 2d Dist. Montgomery No. 25297, 2013-Ohio-

      2227, ¶ 21.

             “Accepting the findings of fact of the trial court as true, we must

      independently determine as a matter of law, whether the facts meet the

      appropriate legal standard.” State v. Love at ¶ 19; see also, State v. Mobley,

      2d Dist. Montgomery No. 26044, 2014-Ohio-4410, ¶ 11; State v. Shipp, 2d

      Dist. Montgomery No. 24933, 2012-Ohio-6189, ¶ 11; State v. Morgan, 2d

      Dist. Montgomery No. 18985, 2002-Ohio-268.

State v. Millerton, 2015-Ohio-34, 26 N.E.3d 317, ¶ 11-12 (2d Dist.).

      {¶ 42} In Millerton, we further noted:

             The Fourth Amendment to the United States Constitution protects

      individuals from unreasonable searches and seizures.” Terry v. Ohio, 392
                                                                                -21-


U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). Not all interactions between

citizens and the police, however, implicate the protections of the Fourth

Amendment. State v. Garrison, 2d Dist. Montgomery No. 24857, 2012-

Ohio-3846, ¶ 15.

       The law recognizes three types of police-citizen interactions: 1) a

consensual encounter, 2) a brief investigatory stop or detention, and 3) an

arrest. State v. Jones, 188 Ohio App.3d 628, 2010-Ohio-2854, 936 N.E.2d

529, ¶ 13 (10th Dist.).

       During a consensual encounter, the officer and citizen can engage

in conversation, and a person's voluntary statements may be used against

him or her, as long as that the person knows that he or she is free to walk

away and the police have not conveyed a message that compliance with

their requests is required. State v. Barton, 2d Dist. Montgomery No.

21815, 2007-Ohio-2348, ¶ 14-15.

       Investigatory detention, often referred to as a Terry stop, allows an

officer to briefly stop and temporarily detain individuals in order to

investigate possible criminal activity. State v. Strozier, 172 Ohio App.3d

780, 2007-Ohio-4575, 876 N.E.2d 1304 (2d Dist.), citing Terry v. Ohio. An

investigatory stop does not constitute an arrest or place the suspect in

custody. State v. Jones at ¶ 16. It is well established that “[a]n individual

is subject to an investigatory detention when, in view of all the

circumstances surrounding the incident, by means of physical force or show

of authority, a reasonable person would have believed that he was not free
                                                                                     -22-


to leave or is compelled to respond to questions.” State v. Love, 2d Dist.

Montgomery No. 23902, 2011-Ohio-1287, ¶ 18, quoting In re D.W., 184

Ohio App.3d 627, 2009-Ohio-5406, 921 N.E.2d 1114, ¶ 13-15 (2d Dist.).

        During a brief investigatory stop, without placing the suspect in

custody or under arrest, an officer is entitled to ask questions to confirm his

suspicions that criminal activity occurred. During a Terry stop, an officer

can ask for identification or sufficient information to write a citation or to run

a background check for outstanding warrants, often called a “field

investigation”. State v. Wortham, 145 Ohio App.3d 126, 761 N.E.2d 1151

(2d Dist.2001).    See also, State v. Harrison, 2d Dist. Montgomery No.

25128, 2013-Ohio-1235.

        Also, during a Terry stop, it is sometimes considered reasonable for

the investigating officer to conduct a “protective search” by patting down the

suspect to discover and remove weapons. State v. Robinette, 80 Ohio

St.3d 234, 685 N.E.2d 762 (1997); State v. Andrews, 57 Ohio St.3d 86, 89,

565 N.E.2d 1271, 1274 (1991). The primary purpose of a protective search

and seizure is to assure public and officer safety. “Pursuant to Terry, police

officers are allowed to perform limited protective searches for concealed

weapons when the surrounding circumstances create a suspicion that an

individual may be armed and dangerous.”           State v. Harding, 180 Ohio

App.3d 497, 2009-Ohio-59, 905 N.E.2d 1289 (2d Dist.), overruled on other

grounds, State v. Gardner, 2d Dist. Montgomery No. 24308, 2011-Ohio-

5692.
                                                                                -23-


      “The authority to stop an individual does not necessarily equate to

authority to search the individual.” (Citations omitted.) State v. Lovins, 2d

Dist. Montgomery No. 23530, 2010-Ohio-3916, ¶ 12. See also, State v.

Stewart, 2d Dist. Montgomery No. 19961, 2004-Ohio-1319, ¶ 16; State v.

Byrd, 2d Dist. Montgomery No. 24583, 2012-Ohio-2659. Once a lawful

stop has been made, the police may conduct a limited protective search for

concealed weapons if the officer reasonably believes that the suspect may

be armed or a danger to the officer or to others. State v. Evans, 67 Ohio

St.3d 405, 618 N.E.2d 162 (1993); State v. Molette, 2d Dist. Montgomery

No. 19694, 2003-Ohio-5965, ¶ 13.

      “The purpose of this limited search is not to discover evidence of

crime, but to allow the officer to pursue his investigation without fear of

violence * * *.” Evans, 67 Ohio St.3d at 408, 618 N.E.2d 162, quoting Adams

v. Williams, 407 U.S. 143, 146, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972); see

also, State v. Olden, 2d Dist. Montgomery No. 23137, 2010-Ohio-215, ¶ 25.

In other words, “the protective pat down under Terry is limited in scope to

its protective purpose and cannot be employed by the searching officer to

search for evidence of crime.” State v. Holley, 2d Dist. Montgomery No.

20371, 2004-Ohio-4264, ¶ 10.

      “The frisk, or protective search, approved in Terry is limited in scope

to a pat-down search for concealed weapons when the officer has a

reasonable suspicion that the individual whose behavior he is investigating

at close range may be armed and dangerous. While probable cause is not
                                                                                         -24-


       required, the standard to perform a protective search, like the standard for

       an investigatory stop, is an objective one based on the totality of the

       circumstances. The rationale behind the protective search is to allow the

       officer to take reasonable precautions for his own safety in order to pursue

       his investigation without fear of violence.” State v. Andrews, 57 Ohio St.3d

       86, 89, 565 N.E.2d 1271, 1274 (1991).

Millerton at ¶ 19-27.

       {¶ 43} As this Court further noted in Millerton:

              A police officer may stop and detain a suspect when the officer has

       a reasonable and articulable suspicion that the suspect has committed a

       criminal offense. State v. Regulus, 2013-Ohio-507, 986 N.E.2d 1105, ¶ 10

       (2d Dist.), citing Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889

       (1968). A court determines the existence of reasonable suspicion by

       evaluating the “totality of the circumstances.” State v. Love at ¶ 18.

              To evaluate the totality of the circumstances, the court must consider

       the individualized facts through the eyes of the reasonable and prudent

       police officer on the scene who must react to events as they unfold.” State

       v. Vineyard, 2d Dist. Montgomery No. 25854, 2014-Ohio-3846, ¶ 21. * * *

              When examining an officer's actions at the time of the stop, the court

       must make an objective assessment of the officer's actions, and not focus

       subjectively on the officer's actual state of mind. Dayton v. Erickson, 76 Ohio

       St.3d 3, 6, 665 N.E.2d 1091, 1097 (1996). * * *

Id. at ¶ 14 -16.
                                                                                          -25-


       {¶ 44} This Court has also noted:

              Because a frisk under Terry is justified “solely by ‘the protection of

       the police officer or others nearby, * * * it must therefore be confined in

       scope to an intrusion reasonably designed to discover guns, knives, clubs,

       or other hidden instruments for the assault of the police officer.’ ” State v.

       Woodward (Feb. 22, 2002), Montgomery App. No. 18869, 2002 WL 272602,

       quoting Terry, 392 U.S. at 29, 88 S.Ct. 1868, 20 L.Ed.2d 889. “ ‘The

       purpose of this limited search is not to discover evidence of crime, but to

       allow the officer to pursue his investigation without fear of violence.’ ” State

       v. Dickerson, Montgomery App. No. 22452, 2008-Ohio-6544, ¶ 19, quoting

       Adams v. Williams (1972), 407 U.S. 143, 145-146, 92 S.Ct. 1921, 32

       L.Ed.2d 612.

              * * * Under the plain-feel doctrine, an officer conducting a pat-down

       for weapons may lawfully seize an object if he has probable cause to believe

       that the item is contraband. Minnesota v. Dickerson (1993), 508 U.S. 366,

       375, 113 S.Ct. 2130, 124 L.Ed.2d 334; State v. Phillips, 155 Ohio App.3d

       149, 2003-Ohio-5742, 799 N.E.2d 653, ¶ 41-42. The “incriminating

       character” of the object must be “immediately apparent.” [Id.] The officers

       may not manipulate the object to determine its incriminating nature. [Id.]

State v. Lawson, 180 Ohio App.3d 516, 2009-Ohio-62, 906 N.E.2d 443, ¶ 24-25 (2d Dist.).

       {¶ 45} “Whether there is a constitutional basis to conduct a pat down during a Terry

stop is a question of law which we review on a de novo basis; however, our review is

based on the trial court's findings of fact.” Millerton at ¶ 17.
                                                                                            -26-


       {¶ 46} In Nimmer, which Carter cites, the defendant pled guilty after the trial court

denied his motion to suppress evidence of a handgun found in his possession when he

was stopped and frisked by police investigating a ShotSpotter alert. Id. at ¶ 1. Officers

in Nimmer received a ShotSpotter alert of four gun shots at 10:06 p.m. in the city of

Milwaukee. Id. at ¶ 2. After a short drive, officers “observed Nimmer about 100 feet

from the location of the ShotSpotter alert, with his hand in his right pocket. The officers

stated that when Nimmer saw the squad car, he looked away and began walking faster.”

Id. at ¶ 3. “The officers exited their squad and approached Nimmer, who then reached for

his left side and ‘bladed’ his left side away from the officers.” Id. at ¶ 4.       One of the

officers then patted down Nimmer, who told the officer “the gun's on my waistline bro.”

A Smith & Wesson .40 caliber handgun was found concealed in the waistband of

Nimmer's pants, under his t-shirt. Id.

       {¶ 47} The Wisconsin Court of Appeals reversed the trial court based on the denial

of the motion to suppress. The Court of Appeals noted that the articulable facts, as

explained by one of the officers and considered by the trial court, were that (1) there had

been a ShotSpotter alert; (2) the officers saw Nimmer in the area of that alert immediately

following the alert; and (3) when Nimmer saw the squad car, he “bladed” and accelerated

his walking pace. Id. at ¶ 15. In determining that reasonable articulable suspicion was

lacking, the appellate court undertook the following analysis

              First, we note that the facts of this case are very similar to a relatively

       recent unpublished decision of this court, State v. Lewis, No. 2017AP234-

       CR, unpublished slip op. (WI App July 25, 2017). In Lewis, the defendant

       was stopped by police officers investigating a report of shots fired. Id., ¶2.
                                                                                 -27-


The basis for the stop was that the defendant was walking in the general

area of the shots fired report with his hand on the waistband of his pants.

Id. When the officers stopped him, he admitted that he was carrying a

concealed weapon without a permit. Id.

       The State in Lewis conceded that these were not sufficient articulable

facts to establish reasonable suspicion for the stop, and the trial court's

denial of Lewis's motion to suppress was reversed. Id., ¶¶ 6, 8. The

State's concession was based in part on the similarity of those facts to the

facts in State v. Gordon, 2014 WI App 44, 353 Wis. 2d 468, 846 N.W.2d

483. See Lewis, 2017AP234-CR, ¶4. In Gordon, this court reversed the

trial court's denial of a motion to suppress evidence that was seized from

the defendant. See id., 353 Wis. 2d 468, ¶1. The officers had stopped

Gordon because he was walking in “one of the more dangerous areas of

the district” that they patrolled, and because he had done a “security

adjustment”—a “conscious or unconscious movement,” such as touching a

pants pocket, which is sometimes done by an individual who is carrying a

weapon when approached by law enforcement. Id., ¶¶3-4.

       We noted that “sadly, many, many folks, innocent of any crime, are

by circumstances forced to live in areas that are not safe,” and further, that

“many folks, most innocent of any nefarious purpose, may occasionally pat

the outside of their clothing to ensure that they have not lost their

possessions.”   Id., ¶¶15, 17. We therefore concluded that “[p]ermitting

Terry stops of persons momentarily patting the outside of their clothing
                                                                                  -28-


when the only additional facts are that those persons are in a high crime

area and have seen a cruising police car would expand the individualized

reasonable suspicion requirement so far so as to negate it.” Id., ¶18 (internal

quotation marks omitted).

       This court reached a comparable conclusion on similar facts in State

v. Pugh, 2013 WI App 12, 345 Wis. 2d 832, 826 N.W.2d 418, a case cited

by Nimmer in support of his argument. In Pugh, officers were patrolling an

area where there was a vacant building known to be a drug house. Id., ¶4.

They observed the defendant when he was “five-to-ten feet from two cars

that were parked below a no-parking sign” at the back of that vacant

building. Id., ¶3. The defendant admitted that one of the cars parked

under the no-parking sign was his. Id., ¶4. However, the officers did not

give the defendant a citation related to the parking matter; instead, they

asked him “if he had anything illegal on his person,” based on the fact that

the defendant had “bladed” his right side away from the officers. Id., ¶6.

The defendant admitted that he had a gun in his possession, and he was

charged with being a felon in possession of a firearm. Id., ¶¶1, 6. His

motion to suppress the gun evidence was denied, and he pled guilty to the

charge. Id., ¶1.

        This court reversed that decision. Id., ¶13. In doing so, we noted

that “[a]n individual's presence in an area of expected criminal activity,

standing alone, is not enough to support a reasonable, particularized

suspicion that the person is committing a crime.” Id., ¶12 (citation omitted;
                                                                                     -29-


brackets in Pugh). Furthermore, the officers who arrested Pugh had stated

that he had bladed away from them when he took a couple steps back away

from them. Id. We asked how a person walks away from another—as

Pugh had the right to do at that point—without “turning his or her body to

some degree,” and stated that “[c]alling a movement that would accompany

any walking away ‘blading’ adds nothing to the calculus except a false

patina of objectivity.” Id.

       There is, however, a distinguishing factor between Pugh, as well as

Gordon, and this case, along with Lewis: in this case and in Lewis, the

officers were investigating a report of shots fired, where in Pugh and

Gordon, the officers were simply on routine patrol in a “dangerous” area.

In fact, the officers responding to a shots fired report was the key factor in

the trial court's decision here: “anyone that they encountered within a

minute or two of receiving the alert should have been investigated if they

were within a couple of blocks of the alleged shots being fired.” Further

discussion of this distinguishing factor, therefore, is prudent for this analysis.

       That leads us to State v. Washington, 2005 WI App 123, 284 Wis. 2d

456, 700 N.W.2d 305, also cited by Nimmer. In Washington, officers were

“investigat[ing] a complaint of loitering and drug sales at an allegedly vacant

house.” Id., ¶2. The officers saw the defendant in front of that house, and

recognized him from previous encounters relating to narcotics sales. Id.,

¶¶2, 3. The officers ordered the defendant to stop; he did, but then backed

up a few steps at which time a towel flew out of his hand which contained
                                                                                   -30-


cocaine. Id., ¶2. He was charged with possession of cocaine with intent

to deliver. Id.

         The officers claimed that they had initially stopped the defendant with

the intent to charge him with loitering. Id., ¶3. At a suppression motion

hearing on the issue, however, the trial court stated that no proof had been

submitted that the loitering ordinance had been violated.              Id., ¶7.

Nevertheless, the court ultimately found that although the officers did not

have reasonable suspicion for the initial stop of the defendant, after he had

“thrown the drugs away,” the officers had probable cause to arrest him. Id.

         This court reversed that decision, concluding that the drugs had been

recovered as the result of an unreasonable stop and illegal seizure. Id.,

¶19. We stated that the officers did not have reasonable suspicion to

initially stop the defendant, noting that there was nothing in the record to

support the officer's statement that they were going to cite him for loitering.

Id., ¶17.    We further concluded that even the defendant's known prior

convictions for selling drugs and his location in front of a known drug house

“[did] not supply the requisite reasonable suspicion for a valid investigatory

stop.”    Id. Additionally, we noted that the defendant had not attempted to

flee, even though he had taken a couple of steps backwards after being

ordered by the officers to stop. Id., ¶18.

         From Washington, we take away the principle that when officers are

investigating a specific crime, the mere presence of an individual in the area

where that crime is suspected of having been committed—even if the
                                                                                -31-


individual is known to have previously committed a related crime—is still not

sufficient to meet the reasonable suspicion standard. See id., ¶17. In

fact, we observed that “[p]eople, even convicted felons, have a right to walk

down the street without being subjected to unjustified police stops.” Id.

       The common thread in all of these cases is that the facts articulated

by the police officers involved were deemed to be insufficient to support a

finding of reasonable suspicion. With that being said, we cannot help but

wonder—even while recognizing that police officers must make split-second

decisions under circumstances where all factors may not be known—

whether in response to these decisions, officers have sought to find “magic”

language for their articulated facts to describe a person's behavior to

overcome the problems identified in these decisions.

       For example, we know from the cases discussed above that

Nimmer's mere presence in an area where criminal activity is suspected is

not sufficient to meet the standard for reasonable suspicion. See id.;see

also Pugh, 345 Wis. 2d 832, ¶12. However, Officer Milone further testified

that Nimmer also accelerated his walking pace upon seeing the squad.

The officer explained that this may have been “an attempt to maybe run

from police.”

       We are not swayed by this additional factor. Although we have

previously recognized that “flight or attempted flight,” together with other

factors, may be sufficient to support a finding of reasonable suspicion, see

Gordon, 353 Wis. 2d 468, ¶17, increasing one's walking pace is not the
                                                                                 -32-


equivalent of fleeing the scene. See Young, 294 Wis. 2d 1, ¶73 (where our

supreme court acknowledged that “people may have the right to disregard

the police and walk away without giving rise to reasonable suspicion”).

Furthermore, the indeterminate nature of the officer's testimony here is

comparable to a “mere hunch,” which is insufficient for finding reasonable

suspicion. See id., ¶21.

       Additionally, we know that Nimmer's purported blading away from

Officer Milone as he walked is likewise insufficient to support reasonable

suspicion. See Pugh, 345 Wis. 2d 832, ¶12. However, Officer Milone

testified that Nimmer was also “digging around” in his pockets as he walked.

We know from Gordon that a “security adjustment”—in that case, touching

the outside of a pants pocket—is insufficient to demonstrate reasonable

suspicion. See id., 353 Wis. 2d 468, ¶¶4, 17. Similarly, we know from

Lewis that “holding the waistband” of one's pants is also insufficient. See

id., 2017AP234-CR, ¶¶2, 8. Even knowing that weapons are often found

in both pockets and in the waistband of pants—Nimmer's weapon was

discovered in his waistband—we refused in both of those cases to presume

that observing an individual's hand in either of those places is necessarily

indicative of a “nefarious purpose[.]” See id.; Gordon, 353 Wis. 2d 468, ¶17.

We decline to do it here as well, despite the added descriptor of “digging

around” in his pocket.

       Therefore, we conclude that, even taken together, these facts do not

support a finding that the officers had reasonable suspicion to stop and frisk
                                                                                        -33-


       Nimmer. Furthermore, the standard employed by the trial court here—that

       anyone the officers encountered “within a minute or two of receiving the

       alert should have been investigated if they were within a couple of blocks of

       the alleged shots being fired”—is simply too broad to fit within the confines

       of Fourth Amendment law regarding stop and frisk procedures.

       Accordingly, we reverse the trial court's order denying Nimmer's motion to

       suppress, and remand this matter with instructions to enter an order

       granting his motion.

(Footnote omitted.) Id. at ¶ 16-30.

       {¶ 48} In State v. Rickmon, 952 F.3d 876 (7th Cir. 2020), the Seventh Circuit Court

of Appeals, as a matter of first impression, considered “whether law enforcement may

constitutionally stop a vehicle because, among other articulable facts, it was emerging

from the source of a ShotSpotter alert. The district court held that the totality of the

circumstances provided the officer responding to the scene with reasonable suspicion of

criminal activity to justify the stop,” and the Seventh Circuit affirmed. Id. at 878.

       {¶ 49} In considering reasonable suspicion, the court noted as follows:

              “While ‘inarticulate hunches’ are not enough, ‘reasonable suspicion

       is a lower threshold than probable cause’ and ‘considerably less than

       preponderance of the evidence.’ ” United States v. Adair, 925 F.3d 931, 935

       (7th Cir. 2019) (citations omitted). Our task is to objectively examine the

       “totality of the circumstances known to the officer at the time of the stop,

       including the experience of the officer and the behavior and characteristics

       of the suspect.” Id. (citation omitted). We are mindful that “[r]easonable
                                                                                           -34-


       suspicion is a ‘commonsense, non-technical’ concept that deals with ‘the

       factual and practical considerations of everyday life on which reasonable

       and prudent men, not legal technicians, act.’ ” United States v. Wanjiku, 919

       F.3d 472, 488 (7th Cir. 2019) (citation omitted).

Id. at 881.

       {¶ 50} At the suppression hearing in Rickmon, Officer Ellefritz stated “that he had

no reason to suspect that any weapons used in the shooting were in this car.               He

explained that the occupants were not attempting to flee, they complied with his

commands, and they neither moved suspiciously nor gestured threateningly.” Id. at 880.

“In sum, there was nothing particularly unusual about this car, except for the fact that it

was leaving the area of the gunfire.” Id.

       {¶ 51} The Seventh Circuit determined that “the totality of the circumstances

establishes the officer stopped the car for more reasons than just its location in

ShotSpotter’s coverage zone.” Id. at 881. In so concluding, the Seventh Circuit applied

the following factors:   “(1) the reliability of any reports to police; (2) the dangerousness

of the crime; (3) the temporal and physical proximity of the stop to the crime; (4) any

description of the vehicle and relevant traffic; and (5) the officer’s (or potentially even the

department’s) experience with criminal activity in that area. * * *.” Id. at 881-882.”

       {¶ 52} First, the court concluded (unlike the trial court herein) that a ShotSpotter

alert “is analogous to an anonymous tipster. So, what Officer Ellefritz ends up with is an

anonymous tip from ShotSpotter that the 911 calls then independently confirmed.” Id. at

882.   Second, it was significant to the court that Ellefritz “was responding to an

emergency report of shots fired, not one of general criminality. We have repeatedly
                                                                                          -35-


emphasized in our decisions that the inherent danger of gun violence sets shootings apart

from other criminal activity.” Id. at 883. Third, “Ellefritz encountered Rickmon’s vehicle

on the same block of the shooting five-and-a-half minutes after he received reports of

shots fired.” Id. The court noted that “it was rational for Officer Ellefritz to infer that

Rickmon’s car participated in the gunfight because it was the only vehicle on the street of

the shooting.” Id. at 884. Fourth, “Ellefritz did not have the description of any vehicle;

however, it was 4:45 a.m. and there was no other traffic. Again, in such a scenario, “[t]he

hour reinforce[s] the suspicion” because we realistically expect few people on the road at

that time.”   Id. at 884.   According to the Seventh District, “it was reasonable—not

random—to pull Rickmon over.” Id. Finally, the court noted that Ellefritz had previously

responded to the area on reports of shots fired. Id.

       {¶ 53} The Seventh District concluded as follows:

              Altogether, the circumstances here—the reliability of the police

       reports, the dangerousness of the crime, the stop’s temporal and physical

       proximity to the shots, the light traffic late at night, and the officer’s

       experience with gun violence in that area—provided reasonable suspicion

       to stop Rickmon’s vehicle. As in similar past challenges to automobile

       seizures, “there is ‘far more in this case ... than ... mere physical proximity’

       to the criminal activity.” Richards, 719 F.3d at 758 (quoting United States

       v. Burrell, 963 F.2d 976, 987 (7th Cir. 1992)); see also Burgess, 759 F.3d

       at 710. Multiple circumstances separate Rickmon’s case from others. In

       isolation, any one of those circumstances might not be sufficient.          But

       viewed collectively, they start to seem suspicious. “In such a situation, it is
                                                                                         -36-


       reasonable for police to act quickly lest they lose the only opportunity they

       may have to solve a recent violent crime or to interrupt an advancing one.”

       Burgess, 759 F.3d at 711.

(Footnote omitted.) Id. at 884-885.

       {¶ 54} In light of these discussions, we initially conclude that the issue herein is

whether Erwin and Gallagher had reasonable suspicion to stop Carter and conduct the

pat down, and we need not reach the scientific reliability of the ShotSpotter system. In

this case, the ShotSpotter was primarily relevant to the officers’ calculus in making the

stop. We so conclude because Carter did not challenge the scientific reliability of the

ShotSpotter system with particularity in his motion to suppress, request a Daubert/expert

testimony hearing to do so, or object to the officers testimony regarding ShotSpotter.

Moreover, as the parties agree, the Rules of Evidence do not apply to suppression

hearings. State v. Kinn, 2d Dist. Montgomery No. 28336, 2020-Ohio-512, ¶ 11. We

further conclude that the officers herein had reasonable articulable suspicion to execute

a Terry stop and pat Carter down for weapons. Under the totality of the circumstance,

we disagree with Carter’s assertion that the trial court afforded the ShotSpotter alert

dispositive weight. Furthermore, there is no evidence in this record that this was a non-

consensual encounter.

       {¶ 55} While there were no separate 911 calls reporting gunfire or any additional

information in terms of a suspect, Erwin and Gallagher were responding to an alert of

shots fired, an inherently dangerous circumstance beyond general criminality. In their

experience, they had recovered weapons in response to ShotSpotter alerts. Carter was

observed within four minutes of the officers receiving the alert within the specific area of
                                                                                         -37-


the alert. In other words, as in Rickmon, the stop had temporal and physical proximity

to the gunfire.   It was almost 1:00 a.m., dark out, and Carter was the only person

observed within the range of the alert. While Nimmer was observed at 10:06 p.m., when

people may more commonly be up and about, in this case, as in Rickmon, the early

morning hour supported the officers’ reasonable suspicion. We further conclude that it

was not random to initiate the Terry stop, and it was reasonable for the officers to act

quickly. Erwin testified that the officers “believed [Carter] could have possibly been the

shooter, or shot someone, shot at a house or something, so that’s what * * * made us stop

and talk to him.” Gallagher stated that due “to the likelihood of him being in the area at

that time of a Shotspotter, likelihood of him having a firearm, I thought it was a safety

issue, so I wanted to perform a pat down.” We do not agree, as Carter suggests, that

the officers used “magic” words or language in testifying to establish reasonable

suspicion. The court clearly found the officers’ testimony to be credible, and we defer to

the court’s credibility assessment. Based upon the officers’ testimony, we agree with the

trial court’s determination that they were justified in their belief that Carter was “armed

and presently dangerous” and “in the belief that [officer] safety or that [of] others was in

danger.”

       {¶ 56} Carter’s demeanor at the time further supported the officers’ suspicion.

While he was merely walking down the sidewalk, both officers clearly testified that he

canted his body in such a manner that they were unable to observe his right side. This

canting behavior is distinct from the blading behavior discussed in Nimmer, as Carter was

not walking away from the officers at the time but was walking toward them, and we

conclude that Carter’s canting supported reasonable suspicion. Erwin stated that the
                                                                                        -38-


canting was notable because people often tuck firearms in their waistband or pockets,

and Gallagher stated that canting is “a nervous tendency that he might be trying to

conceal something, which is another reason for the pat down.” Gallagher described

Carter as nervous and shaky, and while Carter advised that he had been to the home of

a friend, he was unable to provide the friend’s name. We note that Gallagher’s detailed

description of the pat down reflects that he was searching for weapons and not drugs.

He stated that the methamphetamine was “sticking right out” of Carter’s mesh shorts, and

we conclude that Gallagher did not exceed the scope of Terry. Based upon the totality

of the circumstances, we conclude that the officers’ reasonable articulable suspicion

justified the Terry stop and ensuing pat down, and that Gallagher lawfully seized the

methamphetamine. Accordingly, Carter’s first assignment of error is overruled.

       {¶ 57} Carter’s second assignment of error states:

               THE APPELLANT WAS DENIED HIS RIGHT TO THE EFFECTIVE

       ASSISTANCE OF COUNSEL PURSUANT TO ARTICLE I, SECTION 10

       OF THE OHIO CONSTITUTION AND THE SIXTH AMENDMENT OF THE

       UNITED STATES CONSTITUTION.

       {¶ 58} Carter asserts that he was not advised or aware that a plea and subsequent

conviction in this case carried a mandatory term of imprisonment of at least two years.

Carter makes this claim despite the Crim.R. 11 plea colloquy with the trial court;

however, counsel herein asserts that Carter’s claim that he was not adequately advised

of the penalties involved discussions prior to his no contest plea. Accordingly, his plea

was not made knowingly, intelligently, or voluntarily as a result of ineffective assistance

of trial counsel.
                                                                                        -39-


       {¶ 59} The State responds that Carter failed to comply with App.R. 16(A)(7) in

supporting his claims and, furthermore, that the record does not support Carter’s

contentions. According to the State, “even assuming that counsel’s performance was

professionally unreasonable, an error by counsel does not warrant setting aside a criminal

conviction if the error had no effect on the judgment.” The State argues that at no time

during the plea colloquy did Carter indicate that he had never been informed of the

mandatory nature of the sentence or that it carried a mandatory minimum sentence of two

years. The State also points out that the trial court advised Carter of the mandatory

nature of his sentence, and the information was contained in the plea form. Thus, the

State argues that the record affirmatively indicates that Carter understood the entirety of

the plea when he entered it on the record in open court.

       {¶ 60} This Court has noted that:

              In order to succeed on an ineffective assistance claim, a defendant

       must establish: (1) his trial counsel's performance was deficient; and (2) the

       deficient performance prejudiced him. Strickland v. Washington, 466 U.S.

       668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), paragraph two of the syllabus;

       State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989), paragraph two

       of the syllabus.   To establish deficient performance, a defendant must

       show that his trial counsel's performance fell below an objective standard of

       reasonable representation.     Strickland at 688; Bradley at 142.          To

       establish prejudice, a defendant must show that there is “a reasonable

       probability that, but for counsel's errors, the proceeding's result would have

       been different.” State v. Hale, 119 Ohio St.3d 118, 2008-Ohio-3426, 892
                                                                                         -40-


       N.E.2d 864, ¶ 204, citing Strickland at 687-688 and Bradley at paragraph

       two of the syllabus. The failure to make a showing of either deficient

       performance or prejudice defeats a claim of ineffective assistance of

       counsel. Strickland at 697.

State v. Whaley, 2d Dist. Montgomery 2020-CA-15, 2021-Ohio-1434, ¶ 14.

       {¶ 61} App.R. 16(A)(7) provides that an appellant’s brief shall include the following:

“An argument containing the contentions of the appellant with respect to each assignment

of error presented for review and the reasons in support of the contentions, with citations

to the authorities, statutes, and parts of the record on which appellant relies.” Carter

cites to no authority in his second assignment of error.

       {¶ 62} We conclude that ineffective assistance is not demonstrated. At Carter’s

plea hearing, after defense counsel indicated that Carter would enter a no contest plea,

the court indicated, “It’s my understanding there’s no agreement as to sentence * * * And

it is a mandatory sentence, though.” The parties acknowledged their understanding of

the nature of the sentence.

       {¶ 63} The court ascertained that Carter was 36 years old, had a college degree,

and was able to read and comprehend the plea form. Carter indicated that he was not

under the influence of any drugs or alcohol. The following exchange occurred:

              THE COURT: Sir, in this case, you’re entering a no-contest plea to

       one count of aggravated possession of drugs, a felony of the second

       degree. Do you understand that as a result of that plea, the Court could

       sentence you to financial sanctions, including a fine of up to $15,000, and

       a mandatory fine of between $7,500 and $15,000, and a prison term of a
                                                                                        -41-


      minimum sentence of 2 years and a maximum sentence of 8 years plus an

      additional one-half of the minimum sentence, for a total possible prison

      sentence of 12 years.2

             Do you understand that?

             THE DEFENDANT: Yes, Your Honor.

             THE COURT:        In addition, sir, the prison term for aggravated

      possession of drugs, a felony of the second degree, is mandatory and

      cannot be reduced by earned credit, judicial release, or furlough.

      Do you understand that?

             THE DEFENDANT: Yes, Your Honor.

             ***

             THE COURT:        So do you understand, sir, the minimum prison

      sentence is two years, but the minimum is anywhere between two years

      and eight years, and the maximum sentence will be one-half of the minimum

      sentence. So if, for instance - - I’m purely doing this by way of example - -



2
  R.C. 2929.14 governs prison terms, and R.C. 2929.14(A)(2)(a) provides: “For a felony
of the second degree committed on or after the effective date of this amendment, the
prison term shall be an indefinite prison term with a stated minimum term selected by the
court of two, three, four, five, six, seven, or eight years and a maximum term that is
determined pursuant to section 2929.144 of the Revised Code, except that if the section
that criminalizes the conduct constituting the felony specifies a different minimum term or
penalty for the offense, the specific language of that section shall control in determining
the minimum term or otherwise sentencing the offender but the minimum term or
sentence imposed under that specific language shall be considered for purposes of the
Revised Code as if it had been imposed under this division.” R.C. 2929.144(B)(1)
provides: “If the offender is being sentenced for one felony and the felony is a qualifying
felony of the first or second degree, the maximum prison term shall be equal to the
minimum term imposed on the offender under division (A)(1)(a) or (2)(a) of section
2929.14 of the Revised Code plus fifty per cent of that term.”
                                                                                        -42-


       if you were sentenced to four years, then the minimum sentence is four

       years and the maximum is six years. * * * And your release from prison

       would be determined by the parole board anywhere between four years and

       six years. Do you understand that?

               THE DEFENDANT: Yes, Your Honor.

       {¶ 64} The court advised Carter of the constitutional rights his plea would waive.

Carter acknowledged that he had had the opportunity to discuss his plea with counsel,

that he was satisfied with counsel’s representation, and that he entered his plea

voluntarily.   When asked if he had any questions prior to entering his plea, Carter

responded, “No, Your Honor.” Carter’s plea form provided that “the prison term(s) for

Aggravated Possession of drugs is/are mandatory and cannot be reduced by judicial

release, earned credit, or furlough.”

       {¶ 65} We conclude that ineffective assistance is not demonstrated. Not only

does Carter fail to direct our attention to any authority in support of his argument, the

record before us belies his assertion that “he was not advised or aware that a plea and

subsequent conviction in this case carried a mandatory term of imprisonment of at least

two years.” The trial court advised Carter of the mandatory nature of his sentence, and

the minimum two-year term, and Carter does not delineate defense counsel’s alleged

ineffectiveness or demonstrate prejudice. Accordingly, Carter’s second assignment of

error is overruled.

       {¶ 66} Having overruled Carter/s assigned errors, the judgment of the trial court is

affirmed.

                                        .............
                                                                                        -43-



EPLEY, J., concurs.

TUCKER, P.J., concurs:

       {¶ 67} The State does not argue that the ShotSpotter alert, standing alone,

provided a reasonable, articulable suspicion that Carter was connected to the reported

gunshot(s). Instead, the State argues that the initial encounter between Officers Erwin

and Gallagher was consensual, and that, based upon the officers’ observations following

the initial encounter, the incident was converted into a constitutionally permissible

investigative stop. The State then argues that there was a reasonable suspicion that

Carter was armed and dangerous, which made the pat down search and then the plain

feel discovery of the drugs at issue constitutionally appropriate. I agree with the State’s

arguments, and, on this basis, I concur in the majority opinion.

       {¶ 68} I do not think, and, as just noted, the State does not assert, that a

ShotSpotter alert, without more, provides a reasonable, articulable suspicion that a

person found in or near the provided gunshot radius and otherwise acting innocuously is

connected to the reported gunshot. See Rickmon, 952 F.3d at 881 (questioning whether

a single ShotSpotter alert would amount to reasonable suspicion.).3

       {¶ 69} This being said, good police work required Erwin and Gallagher to make

contact with Carter in an attempt to initiate a consensual encounter. When an officer

makes contact with a person in a public place, the officer engages that person in a

conversation during which the officer solicits investigative information, but the person



3
 I do not rule out the possibility that, upon a better record regarding the reliability of
ShotSpotter, a ShotSpotter report, without much more, could provide a reasonable
suspicion to stop a person found in or near the gunshot radius.
                                                                                          -44-


remains free to ignore the officer and terminate the encounter; the contact is consensual

and does not implicate the Fourth Amendment. State v. Taylor, 106 Ohio App.3d 741,

747, 667 N.E.2d 60 (2d Dist.1995), citing United States v. Mendenhall, 446 U.S. 544, 553,

100 S.Ct. 1870, 64 L.Ed.2d 497. It is the State’s burden to establish that at its inception

an encounter is consensual. State v. Crum, 2d Dist. Montgomery No. 22812, 2009-Ohio-

3012, ¶ 17.    In contrast, a seizure occurs, and Fourth Amendment protections are

triggered, when, under the totality of the circumstances, a “reasonable person would have

believed that he was not free to leave or [was] compelled to respond to questions.” State

v. Celaya, 2d Dist. Montgomery No. 28177, 2019-Ohio-2747, ¶ 21, citing State v. Lewis,

2d Dist. Montgomery No. 22726, 2009-Ohio-158, ¶ 22.               Determining whether an

encounter is consensual or is an investigative seizure is, obviously, “fact sensitive.” Id.

at ¶ 23.

       {¶ 70} In this case, the State’s suppression hearing argument was not that the

initial encounter was consensual. And the trial court’s decision was silent on this issue.

Nonetheless, Erwin and Gallagher’s testimony established that the officers stopped the

cruiser and simply engaged Carter in conversation, and that Carter, without being

compelled to do so, responded to the officers’ inquiries.        Thus, in my opinion, the

encounter was consensual at its inception.

       {¶ 71} The suppression hearing testimony further established that Carter was

extremely nervous upon contact with the officers, was unable to identify the friend

supposedly living at 55 Cambridge Avenue, and attempted to shield his right side from

the officers’ view. These factors, in conjunction with the ShotSpotter alert, were sufficient

to convert the encounter into an investigative stop. Moreover, the ShotSpotter report
                                                                                          -45-


and Carter’s efforts to shield his right side from the officers’ observation provided a

reasonable suspicion that Carter was armed and dangerous, making the pat down search

appropriate. Finally, I agree with the majority opinion’s plain feel analysis. In short,

though my reasoning is different, I concur in the majority opinion’s conclusion that the trial

court’s judgment should be affirmed.



Copies sent to:

Mathias H. Heck, Jr.
Heather N. Ketter
Matthew M. Suellentrop
Hon. Mary Katherine Huffman